            Case 3:20-cv-02731-VC Document 241 Filed 05/23/20 Page 1 of 1




                                 UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                     Case No. 20-cv-02731-VC
  al.,
                   Plaintiffs,                        ORDER NO. 2 REQUESTING
                                                      FURTHER INFORMATION RE
             v.                                       DEFERRED BAIL APPLICATIONS
  DAVID JENNINGS, et al.,
                   Defendants.



          To aid the Court in adjudicating bail applications the Court has previously deferred, the
parties should submit additional information as described below. This information can be
provided on the same schedule as bail applications and responses:
          1. Myke Jonathan Cux-Jocop. The parties should provide further information

regarding the 2017 charge under California Penal Code section 261.5, and the disposition of that

charge.

          2. Hoan Van Tran. The parties should address the facts underlying the attempted murder

conviction. The government should also provide a more detailed explanation of whether, how,

and when Mr. Tran will be removed.

          3. Adolfo Godinez-Garcia. The parties should provide further information about the

timeline and process by which Mr. Godinez-Garcia is expected to return to Guatemala.

          IT IS SO ORDERED.

Dated: May 23, 2020
                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge
